J-S22037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ZUFRIEDEN ACRES FAMILY,

                            Appellant                No. 1382 MDA 2016


              Appeal from the Judgment of Sentence July 20, 2016
                in the Court of Common Pleas of Adams County
               Criminal Division at No.: CP-01-SA-0000041-2016


BEFORE: SHOGAN, J., MOULTON, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                               FILED MAY 16, 2017

        Appellant, Zufrieden Acres Family [LP], appeals from the judgment of

sentence for violation of the Hamilton Township Stormwater Management

Ordinance. Specifically, he challenges the order awarding attorney’s fees to

the Township solicitor.1 We transfer this case to the Commonwealth Court.

        On July 27, 2015, the Hamilton Township Zoning Officer gave

Appellant an enforcement notice for violation of the ordinance. Appellant did

not file an administrative appeal. (See Trial Court Opinion, 12/01/16, at 1).


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Appellant no longer contests the violation of the ordinance.         (See
Appellant’s Brief, at 4 n.1). Accordingly, we deem that issue abandoned.
J-S22037-17


After a summary trial, the magisterial district judge found Appellant in

violation of the ordinance.

       On appeal, the trial court granted the motion in limine of the special

prosecutor (township solicitor) precluding any evidence to challenge the

validity of the ordinance, on the ground that Appellant had failed to exhaust

administrative remedies. (See id. at 2). The court also found Appellant in

violation, and awarded the township solicitor $4,000.00 in attorney fees.

       Appellant timely appealed. It raises one question for our review:

             Whether the [t]rial [c]ourt erred in awarding attorney fees
       in the absence of any evidence on the party [sic] of Appellees as
       to the actual amount of attorney fees incurred or the
       reasonableness thereof[?]

(Appellant’s Brief, at 4).2

       Because we conclude that the Commonwealth Court is better equipped

to consider this issue, we transfer the appeal. We “examine each potential

transfer on a case-by-case basis.” Smith v. Ivy Lee Real Estate, LLC, 152
A.3d 1062,    1065     (Pa.   Super.        2016)   (citation    omitted).       Section

762(a)(4)(i)(A) of the Judicial Code provides in pertinent part that the

Commonwealth        Court     has   exclusive     jurisdiction     in   “[a]ll   actions   or

proceedings . . . where is drawn in question the application, interpretation or
____________________________________________


2
  The scope of review of a trial court’s determination on appeal from a
summary conviction is limited to determining whether there has been an
error of law or whether the findings of the trial court are not supported by
competent evidence. Commonwealth v. Daugherty, 829 A.2d 1273, 1275
n.6 (Pa. Commw. Ct. 2003).



                                           -2-
J-S22037-17


enforcement of any . . . statute regulating the affairs of political

subdivisions, municipalit[ies] and other local authorities[.]” 42 Pa.C.S.A. §

762(a)(4)(i)(A). The Pennsylvania Municipalities Planning Code (MPC) is a

statute “regulating the affairs of political subdivisions, municipalit[ies] and

other local authorities[.]” Id.; see also 53 P.S. § 10101-§ 11202

(Pennsylvania      Municipalities    Planning    Code);   Karpe   v.   Borough   of

Stroudsburg, 461 A.2d 859, 860 (Pa. Super. 1983) (subject matter

jurisdiction of appeal involving consideration and interpretation of MPC “lies

with the Commonwealth Court”).3 See also Smith, supra at 1064-65.

       Accordingly, we defer to the Commonwealth Court in recognition of the

Legislature’s designation of that Court as the appropriate forum for such

disputes and its expertise in interpreting the MPC.               See 42 Pa.C.S.A.

§ 762(a)(4)(i)(A); see also Lara, Inc. v. Dorney Park Coaster Co., 534
A.2d 1062, 1066 (Pa. Super. 1987) (transferring case to Commonwealth

Court in interest of avoiding conflicting lines of authority).




____________________________________________


3
  We recognize that because the parties have not contested this Court’s
jurisdiction, “the appeal is perfected and we have discretion to retain
jurisdiction.” Trumbull Corp. v. Boss Constr., Inc., 747 A.2d 395, 398–
99 (Pa. Super. 2000) (citation omitted); see 42 Pa.C.S.A. § 704(a).
Nevertheless, this Court may, sua sponte, raise the issue of whether an
appeal should be transferred to the Commonwealth Court. See Karpe,
supra at 860.



                                           -3-
J-S22037-17


     Case transferred to Commonwealth Court. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/2017




                                  -4-